                                                     Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 1 of 24

                                                                      2020-20358 / Court: 215
CertifiedDocumentNumber:90097514-Page1of23




                                                                                  EXHIBIT E
CertifiedDocumentNumber:90097514-Page2of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 2 of 24




                                                                                  EXHIBIT E
CertifiedDocumentNumber:90097514-Page3of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 3 of 24




                                                                                  EXHIBIT E
CertifiedDocumentNumber:90097514-Page4of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 4 of 24




                                                                                  EXHIBIT E
CertifiedDocumentNumber:90097514-Page5of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 5 of 24




                                                                                  EXHIBIT E
CertifiedDocumentNumber:90097514-Page6of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 6 of 24




                                                                                  EXHIBIT E
CertifiedDocumentNumber:90097514-Page7of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 7 of 24




                                                                                  EXHIBIT E
CertifiedDocumentNumber:90097514-Page8of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 8 of 24




                                                                                  EXHIBIT E
CertifiedDocumentNumber:90097514-Page9of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 9 of 24




                                                                                  EXHIBIT E
CertifiedDocumentNumber:90097514-Page10of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 10 of 24




                                                                                   EXHIBIT E
CertifiedDocumentNumber:90097514-Page11of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 11 of 24




                                                                                   EXHIBIT E
CertifiedDocumentNumber:90097514-Page12of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 12 of 24




                                                                                   EXHIBIT E
CertifiedDocumentNumber:90097514-Page13of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 13 of 24




                                                                                   EXHIBIT E
CertifiedDocumentNumber:90097514-Page14of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 14 of 24




                                                                                   EXHIBIT E
CertifiedDocumentNumber:90097514-Page15of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 15 of 24




                                                                                   EXHIBIT E
CertifiedDocumentNumber:90097514-Page16of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 16 of 24




                                                                                   EXHIBIT E
CertifiedDocumentNumber:90097514-Page17of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 17 of 24




                                                                                   EXHIBIT E
CertifiedDocumentNumber:90097514-Page18of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 18 of 24




                                                                                   EXHIBIT E
CertifiedDocumentNumber:90097514-Page19of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 19 of 24




                                                                                   EXHIBIT E
CertifiedDocumentNumber:90097514-Page20of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 20 of 24




                                                                                   EXHIBIT E
CertifiedDocumentNumber:90097514-Page21of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 21 of 24




                                                                                   EXHIBIT E
CertifiedDocumentNumber:90097514-Page22of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 22 of 24




                                                                                   EXHIBIT E
CertifiedDocumentNumber:90097514-Page23of23   Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 23 of 24




                                                                                   EXHIBIT E
              Case 4:20-cv-01581 Document 1-5 Filed on 05/05/20 in TXSD Page 24 of 24




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this May 5, 2020


     Certified Document Number:        90097514 Total Pages: 23




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com


                                                        EXHIBIT E
